DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application, filed on August 19, 2020, is being examined under the first-inventor-to-file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 19, 2020 was filed  before the mailing of a first Office action in the present U.S. non-provisional application, in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kitazoe et al. (US 2015/0327249 A1) in view of Yao et al. (WO 2021/036569 A1).
1. A method performed by one or more components of a cellular communication system (Kitazoe, FIG. 1), the method comprising: 
communicating with a Long-Term Evolution (LTE) radio access network through an LTE communication channel (Kitazoe, para. [0049], “As mentioned above, a measurement gap is a time duration during which a UE 115 may tune away from a frequency of its serving carrier in order to perform measurements of other frequencies or other RATs. A UE 115 may implement a measurement gap on a In LTE systems, a minimum measurement gaps of 6 ms may be used, which provides at least 5 ms for the UE 115 to tune away from the serving LTE link (e.g., carrier) in order to perform measurements of other frequencies or RATs. The remaining 1 ms may be used for retuning the UE's 115 radio frequency (RF) components—e.g., returning to the serving link. As depicted in the example 300-a, however, it may not be possible for a UE 115 to secure the minimum LTE measurement gap duration of 6 ms due to the difference between the subframe timing 305 of the first cell group and the subframe timing 310 of the second cell group. That is, as depicted, the time period in which the measurement gap patterns 322 of the respective carrier groups overlap is less than 6 ms.” emphasis added.); 
receiving a first instruction to measure a New Radio (NR) communication channel during a first LTE measurement gap, wherein the NR communication channel is to be used in combination with the LTE communication channel for dual connectivity (Yao, para. [0120], “In the NR system, due to the network deployment of the EN-DC architecture, the LTE primary base station and the NR secondary base station also have the problem of time alignment. Since the terminal equipment relies on the synchronization/physical broadcast channel block (SSB) periodically broadcast by the NR secondary base station to measure the secondary base station, currently, the LTE primary base station needs to configure the gap for the terminal equipment to allow the terminal equipment to be Receive the SSB from the secondary base station within the gap. However, because the time of the LTE primary base station and the NR secondary base station cannot be aligned, the gap configured by the LTE primary base station may not include the SSB of the NR secondary base station. As a result, the terminal device cannot receive the SSB from the NR secondary base station in the gap, thus failing to complete the measurement…” emphasis added.); 
Yao, para. [0120], “In the NR system, due to the network deployment of the EN-DC architecture, the LTE primary base station and the NR secondary base station also have the problem of time alignment. Since the terminal equipment relies on the synchronization/physical broadcast channel block (SSB) periodically broadcast by the NR secondary base station to measure the secondary base station, currently, the LTE primary base station needs to configure the gap for the terminal equipment to allow the terminal equipment to be Receive the SSB from the secondary base station within the gap. However, because the time of the LTE primary base station and the NR secondary base station cannot be aligned, the gap configured by the LTE primary base station may not include the SSB of the NR secondary base station. As a result, the terminal device cannot receive the SSB from the NR secondary base station in the gap, thus failing to complete the measurement…” emphasis added. Id.); 
in response to failing to measure the NR communication channel, determining a frame timing difference between the LTE communication channel and the NR communication channel (Yao, paras. [0120], [0121], “…At present, in order to solve the problem that the primary base station does not know the time difference between the added secondary base station and the primary base station, SFTD measurement is introduced. The difference from SSTD measurement is that the base station can configure terminal equipment with SFTD measurement capability. When adding, the time difference between the main base station and the possible secondary base station is measured, and then the measured time difference is reported to the main base station to assist the main base station when configuring the gap for the terminal equipment or other terminal equipment in the cell. Time difference, try to make the configured gap cover the SSB of the secondary base station to ensure that the terminal device can detect the SSB from the secondary base station within the gap.” emphasis added.); 
Yao, paras. [0120], [0121], “…At present, in order to solve the problem that the primary base station does not know the time difference between the added secondary base station and the primary base station, SFTD measurement is introduced. The difference from SSTD measurement is that the base station can configure terminal equipment with SFTD measurement capability. When adding, the time difference between the main base station and the possible secondary base station is measured, and then the measured time difference is reported to the main base station to assist the main base station when configuring the gap for the terminal equipment or other terminal equipment in the cell. Time difference, try to make the configured gap cover the SSB of the secondary base station to ensure that the terminal device can detect the SSB from the secondary base station within the gap.” emphasis added. Id.); 
receiving a second instruction to measure the NR communication channel during a second LTE measurement gap, wherein the second LTE measurement gap has a timing that reduces the measurement gap misalignment (Yao, paras. [0120], [0121], “…At present, in order to solve the problem that the primary base station does not know the time difference between the added secondary base station and the primary base station, SFTD measurement is introduced. The difference from SSTD measurement is that the base station can configure terminal equipment with SFTD measurement capability. When adding, the time difference between the main base station and the possible secondary base station is measured, and then the measured time difference is reported to the main base station to assist the main base station when configuring the gap for the terminal equipment or other terminal equipment in the cell. Time difference, try to make the configured gap cover the SSB of the secondary base station to ensure that the terminal device can detect the SSB from the secondary base station within the gap.” emphasis added. Id.); 
Yao, paras. [0120], [0121], “…At present, in order to solve the problem that the primary base station does not know the time difference between the added secondary base station and the primary base station, SFTD measurement is introduced. The difference from SSTD measurement is that the base station can configure terminal equipment with SFTD measurement capability. When adding, the time difference between the main base station and the possible secondary base station is measured, and then the measured time difference is reported to the main base station to assist the main base station when configuring the gap for the terminal equipment or other terminal equipment in the cell. Time difference, try to make the configured gap cover the SSB of the secondary base station to ensure that the terminal device can detect the SSB from the secondary base station within the gap.” emphasis added. Id.); and 
sending a measurement report to the LTE radio access network based at least in part on measuring the NR communication channel (Kitazoe, paras. [0049], [0052], “…In some examples, extending the measurement gap may be based, wholly or partially, on a minimum gap length for the UE 115 (e.g., 6 ms). As shown in FIG. 3C, for example, the measurement gap may be extended by one subframe 320-a, and thus by 1 ms. As depicted in the examples, 300-b and 300-c, extending the measurement gap may include extending the measurement gap on the first carrier or the second carrier such that the measurement gap on the first carrier and the measurement gap on the second carrier overlap in time. This overlap may include a minimum gap length for the UE 115 to acquire measurements. In some examples, the UE 115-a (FIG. 2) may report a gap length extension to the base station 105-a or the base station 105-b. The reported gap length extension may be based on the UE-determined timing difference, and it may be indicative of a number of subframes utilized for the measurement gap. Either or both base stations 105 may rely on the report to identify or determine a number of subframe lost for available transmissions (e.g., DL transmissions).” emphasis added. Id.)
Yao, paras. [0120], [0121], “In the NR system, due to the network deployment of the EN-DC architecture, the LTE primary base station and the NR secondary base station also have the problem of time alignment. Since the terminal equipment relies on the synchronization/physical broadcast channel block (SSB) periodically broadcast by the NR secondary base station to measure the secondary base station, currently, the LTE primary base station needs to configure the gap for the terminal equipment to allow the terminal equipment to be Receive the SSB from the secondary base station within the gap. However, because the time of the LTE primary base station and the NR secondary base station cannot be aligned, the gap configured by the LTE primary base station may not include the SSB of the NR secondary base station. As a result, the terminal device cannot receive the SSB from the NR secondary base station in the gap, thus failing to complete the measurement. […] At present, in order to solve the problem that the primary base station does not know the time difference between the added secondary base station and the primary base station, SFTD measurement is introduced. The difference from SSTD measurement is that the base station can configure terminal equipment with SFTD measurement capability. When adding, the time difference between the main base station and the possible secondary base station is measured, and then the measured time difference is reported to the main base station to assist the main base station when configuring the gap for the terminal equipment or other terminal equipment in the cell. Time difference, try to make the configured gap cover the SSB of the secondary base station to ensure that the terminal device can detect the SSB from the secondary base station within the gap.” emphasis added. Id.) The prior art disclosure and suggestions of Yao et al. are for reasons of ensuring that the terminal device can detect the SSB from the secondary base station within the gap (Yao, paras. Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of ensuring that the terminal device can detect the SSB from the secondary base station within the gap.
2. The method of claim 1, wherein the second LTE measurement gap is received from a cellular base station (Yao, para. [0121], Id.)
3. The method of claim 1, wherein: 
the LTE communication channel is implemented by a signal having a radio frequency that is within a first radio frequency band (Kitazoe, para. [0049], Id.); and 
the NR communication channel is implemented by a signal having a radio frequency that is within a second radio frequency band, wherein the first radio frequency band is different than the second radio frequency band (Yao, para. [0166], “…The first frequency combination is the combination between LTE sub-frequency combination 1 and NR sub-frequency combination 2, the second frequency combination is the combination between LTE sub-frequency combination 3 and NR sub-frequency combination 4, and the third frequency combination is LTE sub-frequency combination Combination between Combination 5 and NR Sub-Frequency Combination 6…”)
4. The method of claim 1, wherein measuring the NR communication channel comprises acquiring primary and secondary synchronization signals of the NR communication channel (Yao, para. [0121], Id.)
5. The method of claim 1, wherein the frame timing difference comprises a length of time (Yao, para. [0121], Id.)
Kitazoe, para. [0052], Id.)
7. A method performed by one or more components of a cellular communication system (Kitazoe, FIG. 1, Id.), the method comprising: 
communicating with a cellular base station through a first communication channel (Kitazoe, para. [0049], Id.); 
receiving a first instruction to measure a second communication channel during a first measurement gap, wherein the second communication channel is to be used in combination with the first communication channel for dual connectivity (Yao, para. [0120], Id.); 
during the first measurement gap, attempting to measure the second communication channel to obtain a signal strength (Yao, para. [0169], “The measurement of the first frequency in the first cell can be understood as measuring the signal strength of each cell under the first frequency in the first cell, for example, reference signal receiving power (RSRP) may be measured, and reference signal receiving power (RSRP) may be measured. One or more of reference signal receiving quality (RSRQ) or signal to interference plus noise ratio (SINR). In this way, the configuration of the gap can be reduced, and the transmission resources of the first cell can be fully utilized.”), wherein the attempting fails due to a measurement gap misalignment (Yao, para. [0120], Id.); 
in response to failing to measure the second communication channel, determining an amount of misalignment between the first communication channel and the second communication channel (Yao, paras. [0120], [0121], Id.); 
obtaining a second measurement gap, wherein the second measurement gap has a timing that reduces the measurement gap misalignment (Yao, paras. [0120], [0121], Id.); and 
Yao, paras. [0120], [0121], Id.) to obtain the signal strength (Yao, para. [0169], Id.)
Kitazoe et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Yao et al. provides prior art disclosure and suggestions for the claimed invention, such as during the second measurement gap, measuring the second communication channel to obtain the signal strength (Yao, paras. [0120], [0121], [0169], Id.) The prior art disclosure and suggestions of Yao et al. are for reasons of ensuring that the terminal device can detect the SSB from the secondary base station within the gap (Yao, paras. [0120], [0121], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of ensuring that the terminal device can detect the SSB from the secondary base station within the gap.
8. The method of claim 7, further comprising reporting the amount of misalignment to the cellular base station, wherein obtaining the second measurement gap comprises receiving the second measurement gap from the cellular base station (Yao, para. [0121], Id. cf. Claim 2).
9. The method of claim 7, wherein obtaining the second measurement gap comprises: 
by a mobile communication device, determining the timing of the second measurement gap based at least in part on the amount of misalignment (Yao, para. [0121], Id. cf. Claim 1).
10. The method of claim 7, wherein: 
the first communication channel is implemented by a signal having a radio frequency that is within a first radio frequency band (Kitazoe, para. [0049], Id.); and 
Yao, para. [0166], Id. cf. Claim 3).
11. The method of claim 7, wherein: the first communication channel uses a first radio access technology (Kitazoe, para. [0049], Id.); and the second communication channel uses a second radio access technology (Kitazoe, para. [0049], Id. cf. Claim 1).
12. The method of claim 7, wherein: 
the first communication channel uses a Long-Term Evolution (LTE) radio access technology (Kitazoe, para. [0049], Id.); and 
the second communication channel uses a New Radio (NR) radio access technology (Yao, para. [0120], Id. cf. Claim 1).
13. The method of claim 7, wherein the second communication channel is a New Radio (NR) communication channel (Yao, para. [0120], Id.) and measuring the second communication channel comprises acquiring one or more synchronization signals of the NR communication channel (Yao, para. [0121], Id. cf. Claim 4).
14. The method of claim 7, further comprising reporting the amount of misalignment as a length of time (Yao, para. [0121], Id. cf. Claim 5).
15. The method of claim 7, further comprising reporting the amount of misalignment as a at least one of a number of frames or a number of subframes (Kitazoe, para. [0052], Id. cf. Claim 6).
16. A mobile communication device (Kitazoe, FIG. 8), comprising: 
one or more processors (Kitazoe, FIG. 8, Id.); and 
Kitazoe, FIG. 8, Id.) actions comprising: 
communicating using a first communication channel, wherein the first communication channel uses a first radio access technology (Kitazoe, para. [0049], Id.); 
receiving a first instruction to measure a second communication channel during a first measurement gap, wherein the second communication channel uses a second radio access technology (Yao, para. [0120], Id.); 
during the first measurement gap, attempting to measure the second communication channel to obtain a signal strength (Yao, para. [0169], Id.), wherein the attempting fails due to a measurement gap misalignment (Yao, para. [0120], Id.); 
in response to failing to measure the second communication channel, determining an amount of misalignment between the first communication channel and the second communication channel (Yao, paras. [0120], [0121], Id.); 
obtaining a second measurement gap, wherein the second measurement gap has a timing that is determined based at least in part on the amount of misalignment (Yao, paras. [0120], [0121], Id.); and 
during the second measurement gap, measuring the second communication channel (Yao, paras. [0120], [0121], Id.) to obtain the signal strength (Yao, para. [0169], Id.)
Kitazoe et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Yao et al. provides prior art disclosure and suggestions for the claimed invention, such as during the second measurement gap, measuring the second communication Yao, paras. [0120], [0121], [0169], Id.) The prior art disclosure and suggestions of Yao et al. are for reasons of ensuring that the terminal device can detect the SSB from the secondary base station within the gap (Yao, paras. [0120], [0121], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of ensuring that the terminal device can detect the SSB from the secondary base station within the gap.
17. The mobile communication device of claim 16, the actions further comprising reporting the amount of misalignment to a cellular base station, wherein obtaining the second measurement gap comprises receiving the second measurement gap from a cellular base station (Yao, para. [0121], Id. cf. Claim 8).
18. The mobile communication device of claim 16, wherein obtaining the second measurement gap comprises: 
by the mobile communication device, determining the timing of the second measurement gap based at least in part on the amount of misalignment (Yao, para. [0121], Id. cf. Claim 9).
19. The mobile communication device of claim 16, wherein: 
the first communication channel uses a Long-Term Evolution (LTE) radio access technology (Kitazoe, para. [0049], Id.); and 
the second communication channel uses a New Radio (NR) radio access technology (Yao, para. [0120], Id. cf. Claim 12).
20. The mobile communication device of claim 16, wherein: 
Kitazoe, para. [0049], Id.); and 
the second communication channel is implemented by a signal having a radio frequency that is within a second radio frequency band, wherein the first radio frequency band is different than the second radio frequency band (Yao, para. [0166], Id. cf. Claim 10).
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476